

113 S1692 IS: Safe Skies Act of 2013
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1692IN THE SENATE OF THE UNITED STATESNovember 13, 2013Mrs. Boxer (for herself, Ms. Cantwell, Ms. Klobuchar, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to modify the final rule relating to flightcrew member duty and rest requirements for passenger operations of air carriers to apply to all-cargo operations of air carriers, and for other purposes.1.Short titleThis Act may be cited as the
			 Safe Skies Act of
			 2013.2.Modification of
			 final rule relating to flightcrew member duty and rest requirements for
			 passenger operations to apply to all-cargo operations(a)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the Secretary of
			 Transportation shall modify the final rule specified in subsection (b) so that
			 the flightcrew member duty and rest requirements under that rule apply to
			 flightcrew members in all-cargo operations conducted by air carriers in the
			 same manner as those requirements apply to flightcrew members in passenger
			 operations conducted by air carriers.(b)Final rule
			 specifiedThe final rule specified in this subsection is the
			 final rule of the Federal Aviation Administration—(1)published in the
			 Federal Register on January 4, 2012 (77 Fed. Reg. 330); and(2)relating to
			 flightcrew member duty and rest requirements.(c)Applicability
			 of rulemaking requirementsThe requirements of section 553 of
			 title 5, United States Code, shall not apply to the modification required by
			 subsection (a).